Exhibit 10.4

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of November 30, 2016, is
entered into by and between AG&E HOLDINGS INC., an Illinois corporation (the
“Company”), and Anthony Tomasello (“Shareholder).

 

RECITALS

 

WHEREAS, this Agreement has been executed and delivered pursuant to, and in
connection with the closing of the transactions contemplated by, that certain
Agreement and Plan of Merger, dated as of April 12, 2016, entered into by and
among the Company, American Gaming & Electronics, Inc., a Nevada corporation and
a wholly-owned Subsidiary of the Company, Advanced Gaming Associates LLC, a
Pennsylvania limited liability company, and Shareholder, both in his individual
capacity and in his capacity as the company representative (the “Merger
Agreement”).

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

 

Article I
Definitions

 

Section 1.01     Definitions.

 

“Affiliate” means, with respect to any Person, (a) any Controlled Person of such
Person, (b) any other Person directly or indirectly controlling, controlled by
or under common control with such Person or (c) any Person (and its
Subsidiaries) in relation to which such Person or any of its Controlled Persons
is required, from time to time, whether alone or as part of a group, to make or
maintain a filing with the SEC on Schedule 13D. For the purpose of this
definition, the term “control ” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise; provided, that in no event, for purposes of this Agreement, shall the
Company or any of its Subsidiaries or controlled Affiliates be considered an
Affiliate of Shareholder, nor shall Shareholder or any of his Affiliates be
considered to be an Affiliate of the Company or any of its Subsidiaries or
controlled Affiliates.

 

“Applicable Law” means all laws, statutes, constitutions, rules, regulations,
principles of common law, resolutions, codes, ordinances, requirements,
judgments, orders, decrees, injunctions and writs of any Governmental Entity.

 

“beneficially own” or “beneficial ownership” has the meaning set forth in Rule
13d-3 promulgated under the Exchange Act; provided that: (a) the words “within
60 days” in Rule 13d-3(d)(1)(i) shall be disregarded for the purposes of this
Agreement and (b) a Person shall also be deemed to be the beneficial owner of,
without duplication, (i) all Common Shares which such Person has the right to
acquire (whether such right is exercisable immediately or only after the passage
of time) pursuant to the exercise of any rights in connection with any
securities or any agreement, arrangement or understanding (whether or not in
writing), regardless of when such rights may be exercised and whether they are
conditional, (ii) all Common Shares which such Person has or shares the right to
vote or dispose, and (iii) all Common Shares to which such Person has economic
exposure through any derivative transaction that gives such Person the economic
equivalent of ownership of an amount of Common Shares due to the fact that the
value of the derivative is explicitly determined by reference to the price or
value of Common Shares, or which provides such Person an opportunity, directly
or indirectly, to profit, or to share in any profit, derived from any increase
in the value of Common Shares, in any case without regard to whether (x) such
derivative conveys any voting rights in Common Shares to such Person, (y) the
derivative is required to be, or capable of being, settled through delivery of
Common Shares, or (z) such Person may have entered into other transactions that
hedge the economic effect of such beneficial ownership of Common Shares.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Board” means, subject to Section 1.02(b), the board of directors of the
Company.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Chicago, Illinois are authorized or required by
Applicable Law to be closed for business.

 

“Change of Control Transaction” means, subject to Section 1.02(b), (a) a
transaction whereby any Person or group would acquire, directly or indirectly,
Voting Securities representing more than 50% of the Total Voting Power; (b) the
sale of all or substantially all of the consolidated assets of the Company and
its Subsidiaries; or (c) a merger, consolidation, recapitalization or
reorganization of the Company, unless securities representing more than 50% of
the Total Voting Power of the Successor Company are immediately thereafter
beneficially owned, directly or indirectly, by the Persons who beneficially
owned the Company’s outstanding Voting Securities immediately prior to such
transaction.

 

“Closing” has the meaning ascribed to such term in the Merger Agreement.

 

“Common Share” means, subject to Section 1.02(b), a share of common stock of the
Company.

 

“Company” has the meaning, subject to Section 1.02(b), in the preamble.

 

“Company Securities” means, subject to Section 1.02(b), (a) the Common Shares,
(b) securities convertible or exercisable into, or exchangeable for, Common
Shares, (c) any other Voting Securities, (d) any other equity or equity-linked
security issued by the Company, (e) options, warrants or other rights to acquire
any of the foregoing, and (f) Subsidiary Securities (in each case whether or not
issued by the Company or its Subsidiaries). For the avoidance of doubt, each of
the foregoing (a) through (f) shall include any securities exposure to which is
held in derivative form.

 

“Controlled Person” means, with respect to any Person, any other Person
controlled by such Person. For the purpose of this definition, the term
“control” (including, with a correlative meaning, the term “controlled by”), as
used with respect to any Person, means either (a) beneficial ownership, directly
or indirectly, of securities of any Person that represent 50% or more of the
vote in the election of directors (or equivalent) or otherwise entitle the
holder to nominate or designate a majority of the directors (or equivalent), or
(b) the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Disinterested Directors” means the members of the Board, other than: (a)
Shareholder; (b) any Affiliate of Shareholder; (c) any Person who was nominated
for election to the Board by Shareholder; and (d) any Person who was proposed by
Shareholder to the Nominating and Governance Committee of the Board in
accordance with Section 3.02(b) below for nomination for election to the Board.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Governmental Entity” means any national, state, municipal, local or foreign
government, any instrumentality, subdivision, court, administrative agency or
commission or other governmental authority or instrumentality, or any
quasi-governmental or private body (e.g., stock exchange) exercising any
regulatory, taxing, importing or other governmental or quasi-governmental
authority.

 

“group” has meaning within the meaning of Section 13(d)(3) of the Exchange Act.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Merger Agreement” has the meaning in the recitals.

 

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Entity or other entity.

 

“Qualifying Sale Process Offer” means any bona fide written proposal submitted
on a confidential basis to the Board (subject to any mandatory disclosure
requirements under applicable securities laws) by Shareholder in connection with
an ongoing Sale Process relating to the acquisition (whether by tender offer,
merger, consolidation, business combination or otherwise) of all of the
outstanding Company Securities and, upon the consummation of which, Shareholder
together with his Controlled Persons would acquire: (a) more than 50% of the
Total Voting Power and (b) more than 50% of the outstanding Common Shares.

 

“Recommended Transaction” has the meaning set forth in Section 2.02.

 

“Sale Process” means:

 

(a)     a process initiated by a majority of Disinterested Directors pursuant to
which the Board, management or one or more financial advisors, representatives
or agents appointed by the Company invite, encourage or facilitate the
submission of bona fide written proposals from third parties relating to the
acquisition (whether by tender offer, merger, consolidation, business
combination or otherwise) of all of the outstanding Company Securities or all or
substantially all of the assets of the Company; or

 

(b)     a majority of Disinterested Directors having authorized management or
one or more financial advisors, representatives or agents appointed by the
Company to negotiate with any Person with respect to a proposal that, if
consummated, would result in a Change of Control Transaction (it being agreed
that, to the extent that any such Sale Process is initiated in connection with a
proposal by Shareholder or any of his Controlled Persons, Shareholder and his
Controlled Persons shall not be entitled to make or consummate a proposal
pursuant to Section 2.02(b) in connection with such Sale Process).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shareholder” has the meaning in the preamble.

 

“Standstill Period” has the meaning set forth in Section 2.01.

 

“Stock Consideration” has the meaning ascribed to such term in the Merger
Agreement.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having voting power to elect a majority of the
board of directors or other persons performing similar functions are directly or
indirectly owned by such Person; provided that none of the Company or any
Subsidiary or controlled Affiliate of the Company shall be considered a
Subsidiary of Shareholder or any of his Affiliates for purposes of this
Agreement.

 

“Subsidiary Securities” means, subject to Section 1.02(b), (a) the common stock
of any Subsidiary of the Company, (b) securities convertible or exercisable
into, or exchangeable for, the common stock of any such Subsidiary, (c) any
shares of common stock or other voting securities of any such Subsidiary
entitled, in the ordinary course, to vote in the election of directors of any
such Subsidiary, (d) any other equity or equity-linked security issued by any
such Subsidiary and (e) options, warrants or other rights to acquire any of the
foregoing (in each case whether or not issued by the Company or any such
Subsidiary). For the avoidance of doubt, each of the foregoing (a) through
(e) shall include any securities exposure to which is held in derivative form.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Successor Company” means any entity: (a) that is the issuer of any securities
into which any Company Securities or Subsidiary Securities are converted,
exchanged, changed or reclassified (including by operation of law); or (b) the
securities of which are distributed in respect of Company Securities or
Subsidiary Securities (including in connection with a spin off transaction).

 

“Total Voting Power” means the aggregate number of votes which may be cast by
all holders of outstanding Voting Securities in the election of directors.

 

“Transfer” means, with respect to any Company Securities, (a) when used as a
verb, to sell, assign, dispose of, exchange or otherwise transfer such Company
Securities or any participation or interest therein, or create or permit a lien,
charge or encumbrance with respect to, whether directly or indirectly (including
pursuant to a derivative transaction), or agree or commit to do any of the
foregoing, and (b) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange or other transfer of such Company Securities or any
participation or interest therein or any agreement or commitment to do any of
the foregoing.

 

“Voting Power” means the aggregate number of votes which may be cast by a holder
of outstanding Voting Securities in the election of directors.

 

“Voting Securities” means, subject to Section 1.02(b), Common Shares and all
other securities of the Company entitled to vote in the election of directors of
the Company.

 

“5% Transfer” means a Transfer, or series of related Transfers, of Company
Securities that would result in or involve: (a) a transferee acquiring a number
of such Company Securities that would result in such Person, together with its
Affiliates and any Person that is a member of a group with such Person or any of
its Affiliates with respect to Company Securities, becoming a beneficial owner
of 5% or more of: (i) the Total Voting Power or (ii) the outstanding Common
Shares (or having the exposure to 5% or more of the Common Shares in derivative
form); (b) the Transfer of Company Securities to any Person who at such time
beneficially owns, together with its Affiliates and any Person that is a member
of a group with such Person or any of its Affiliates with respect to Company
Securities, 5% or more of: (i) the Total Voting Power or (ii) the outstanding
Common Shares (or having the exposure to 5% or more of the Common Shares in
derivative form); or (c) Company Securities being acquired by an Affiliate of
Shareholder or any Person that is a member of a group with such Person or any of
its Affiliates with respect to Company Securities.

 

Section 1.02     Other Definitional and Interpretive Provisions.

 

(a)     The words “hereof,” “herein” and “hereunder” and words of like import
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections, Exhibits and Schedules
are to Articles, Sections, Exhibits and Schedules of this Agreement unless
otherwise specified. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Exhibit or Schedule but
not otherwise defined therein, shall have the meaning as defined in this
Agreement. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import. “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any statute shall
be deemed to refer to such statute as amended from time to time and to any rules
or regulations promulgated thereunder. References to any agreement or contract
are, unless expressly stated otherwise, to that agreement or contract as
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively. References
to one gender include all genders. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The terms Board, Change of Control Transaction, Common Shares, Company,
Company Securities, Subsidiary Securities and Voting Securities shall be deemed
to include applicable references to any Successor Company and such terms
(including as used in other defined terms) shall be construed accordingly.

 

Article II
Standstill

 

Section 2.01     Standstill.

 

(a)     On and after the date hereof until the second anniversary of the Closing
(the “Standstill Period”):

 

(i)     (i)     Shareholder will not, and shall ensure that his Controlled
Persons and any Person acting on behalf of, or in concert with, him or any of
his Controlled Persons will not, facilitate or encourage any other Person to,
directly or indirectly, in any manner, effect any acquisition of ownership
(including by operation of law and including the acquisition of the right to
vote or direct the voting of any Company Securities) of Company Securities;
provided that such prohibition shall not apply to the Stock Consideration
initially received by Shareholder under the Merger Agreement; and

 

(ii)     Shareholder will not, and shall ensure that his Controlled Persons and
any Person active on behalf of, or in concert, with him or any of his Controlled
Persons will not, Transfer any Company Securities.

 

(b)     During the Standstill Period, Shareholder will not, and shall ensure
that his Controlled Persons and any Person acting on behalf of, or in concert
with, him or his Controlled Persons will not, facilitate or encourage any other
Person to, directly or indirectly, in any manner:

 

(i)     effect or seek, offer or propose (whether publicly or otherwise) to
effect, or announce any intention to effect or otherwise participate in, any
tender offer, take-over bid, plan of reorganization, merger, exchange offer,
consolidation, business combination, recapitalization, restructuring or other
similar transaction involving the Company or any of its Subsidiaries (or any of
their respective assets);

 

(ii)     (A) effect or seek, offer or propose (whether publicly or otherwise) to
effect, or announce any intention to effect or otherwise participate in, any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC or other Applicable Law) to vote, or withhold from voting, or seek to advise
or influence any Person with respect to the voting, or withholding from voting,
of, or conduct any other type of referendum (binding or non-binding) with
respect to, any Voting Securities, (B) solicit, knowingly facilitate or
knowingly encourage, directly or indirectly, any third party to engage in any
such solicitation, (C) make any public statement in support of any such
third-party solicitation, (D) form, join or in any way participate in a group
with respect to any Voting Securities or (E) seek or propose the election or
appointment of, except as permitted by Section 3.02 hereof, any person to, or
representation on, or nominate or propose the nomination of any candidate to,
the Board, or seek or propose the removal of, except as permitted by Section
3.03 hereof, any member of the Board;

 

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)     (A) call, request the calling of or otherwise seek or assist in the
calling of a meeting of the shareholders of the Company, or (B) seek, propose or
submit, any proposal or matter of business (whether binding or not) to be
considered or voted upon at a meeting of the shareholders of the Company,
including pursuant to Rule 14a-8 under the Exchange Act or submit, or
participate in, any “shareholder access” proposal;

 

(iv)     publicly seek or propose to control the management or policies of the
Company, except in accordance with the terms of any employment agreement entered
into by Shareholder and the Company at the Closing and from time to time
thereafter;

 

(v)     disclose any intention, plan or arrangement prohibited by or
inconsistent with the foregoing;

 

(vi)     request that the Company (or its directors, officers, employees or
agents), directly or indirectly, amend or waive any provision of this Section
(including this sentence);

 

(vii)     take any action which would reasonably be expected to result in or
require public disclosure regarding any of the types of matters set forth in
clauses (i) through (vi); or

 

(viii)     agree or commit to any of the foregoing.

 

Section 2.02     Suspension of Standstill. Notwithstanding the Standstill Period
and anything to the contrary set forth herein, the provisions of Section 2.01
shall not apply to Shareholder:

 

(a)     solely to the extent such restrictions would prohibit Shareholder either
alone or as part of a group from publicly proposing and consummating a Change of
Control Transaction (it being understood that the restrictions contained in
Section 2.01 shall continue to apply to Shareholder for all other purposes),
from and after the Company entering into a definitive agreement with respect to,
or the Board recommending to the Company’s shareholders, a Change of Control
Transaction (including, for the avoidance of doubt, pursuant to a tender offer)
that has not resulted from any actions taken by Shareholder or any other Person
in breach of this Article II (a “Recommended Transaction”); provided that the
effect of this Section 2.02(a) shall continue only for so long as a Recommended
Transaction is pending; and

 

(b)     solely to the extent such restrictions would prohibit Shareholder either
alone or as part of a group from proposing a Qualifying Sale Process Offer (and,
if approved by a majority of the Disinterested Directors, entering into a
definitive agreement with the Company providing for such Qualifying Sale Process
Offer and thereafter taking actions to consummate, and consummating, such
Qualifying Sale Process Offer on the terms and conditions of such definitive
agreement) (it being understood that the restrictions contained in Section 2.01
shall continue to apply to Shareholder for all other purposes); provided that
the effect of this Section 2.02(b) shall continue to apply only for so long as a
Sale Process is pending.

 

Article III
Voting Arrangements

 

Section 3.01     Size of the Board. Shareholder agrees to, and shall cause his
Controlled Persons to, as applicable, cause the Voting Securities beneficially
owned by him and such Persons (other than Voting Securities beneficially owned
solely as a result of clause (b)(i) or (b)(iii) of the proviso in the definition
of “beneficial ownership”) to be voted to ensure that the size of the Board
shall be set and remain at five directors.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3.02     Board Composition.

 

(a)     Shareholder agrees to, and shall cause his Controlled Persons to, as
applicable, cause the Voting Securities beneficially owned by him and such
Persons (other than Voting Securities beneficially owned solely as a result of
clause (b)(i) or (b)(iii) of the proviso in the definition of “beneficial
ownership”) to: (i) be voted to ensure that, at each annual or special meeting
of shareholders of the Company at which an election of directors is held or
pursuant to any written consent of the shareholders of the Company, the
individuals nominated for election by the Nominating and Governance Committee of
the Board be elected to the Board; and (ii) be present at any such meeting of
shareholders of the Company for quorum purposes.

 

(b)     The Company agrees that it shall cause the Nominating and Governance
Committee of the Board to give due consideration to the nomination of two
individuals proposed by Shareholder as the Nominating and Governance Committee’s
nominees for election to the Board, provided that such individuals meet the
qualifications required of directors of the Company as set forth in the
Company’s Articles of Incorporation and Bylaws and are otherwise qualified and
independent of the Shareholder and his Controlled Persons.

 

Section 3.03     Removal of Board Members; Vacancies. Shareholder agrees to, and
shall cause his Controlled Persons to, as applicable, cause the Voting
Securities beneficially owned by him and such Persons (other than Voting
Securities beneficially owned solely as a result of clause (b)(i) or (b)(iii) of
the proviso in the definition of “beneficial ownership”) to: (i) be voted to
ensure that no director elected in accordance with this Agreement is removed
from office unless such removal is for cause and directed or approved by the
Board; and (ii) be voted to ensure that any vacancy on the Board created by the
resignation, removal or death of a director is filled by the then-remaining
persons on the Board with due consideration given to any recommendation of the
Nominating and Governance Committee.

 

Section 3.04     Other Matters. Shareholder agrees to, and shall cause his
Controlled Persons to, as applicable, cause the Voting Securities beneficially
owned by him and such Persons (other than Voting Securities beneficially owned
solely as a result of clause (b)(i) or (b)(iii) of the proviso in the definition
of “beneficial ownership”) to: (i) be voted to ensure that, at each annual or
special meeting of shareholders of the Company or pursuant to any written
consent of the shareholders of the Company, any proposed transaction or other
action which otherwise receives majority approval of the Board, including a
Change of Control Transaction or other strategic transaction involving the
Company, is approved, adopted and not opposed; and (ii) be present at any such
meeting of shareholders of the Company for quorum purposes.

 

Article IV
Other Arrangements

 

Section 4.01     Agreement to be Bound. After the Standstill Period, no
Shareholder or any of his Controlled Persons shall, directly or indirectly,
Transfer any Company Securities unless the transferee, at the time of and as a
condition to such Transfer, agrees to be bound by the terms of this Agreement as
if it were Shareholder by executing and delivering such documents as may be
necessary in the reasonable discretion of the Company; provided that this
Section 4.01 shall not apply to a Transfer of Company Securities that would not
constitute a 5% Transfer.

 

Section 4.02     Applicability of Insider Trading Policies of Company and other
Applicable Law. None of the provisions or restrictions contained herein shall
derogate from Shareholder’s obligation to, and Shareholder agrees to (and shall
cause his Controlled Persons to, as applicable), fully comply with: (a) all
insider trading and other policies established and maintained by the Company
with respect to ownership of Company Securities by its directors, officers and
other insiders; and (b) the Securities Act, the Exchange Act and any other
Applicable Law.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 4.03     Consequences of Breach. Upon the occurrence of a breach or
threaten breach by Shareholder of this Agreement or any of his Controlled
Persons, in addition to any and all other remedies that may be available to any
other party, and without any further action by any Person, the rights, benefits
and entitlements of Shareholder and his Controlled Persons under this Agreement
and any registration rights agreement that Shareholder has entered into with the
Company, if any, shall cease and be of no further force or effect; provided that
the obligations and agreements of, and restrictions and limitations on,
Shareholder shall remain binding upon Shareholder and shall continue in full
force and effect.

 

Section 4.04     Legended Certificates. Any certificate representing Company
Securities beneficially owned by Shareholder or any of his Controlled Persons
shall be imprinted with a legend that reflects the restrictions and voting
arrangements contained in this Agreement.

 

Section 4.05     Irrevocable Proxy and Power of Attorney. Shareholder hereby
constitutes and appoints as the proxies of Shareholder, and hereby grants a
power of attorney to, each Disinterested Director, with full power of
substitution, with respect to the matters set forth herein, including, without
limitation, the voting arrangements described in Article III hereof, and hereby
authorizes each of them to represent and vote, if and only if Shareholder
(a) fails to vote, or (b) attempts to vote (whether by proxy, in person or by
written consent) in a manner which is inconsistent with the terms of this
Agreement, all of the Voting Securities of Shareholder and his Controlled
Persons pursuant to and in accordance with the terms and provisions of this
Agreement. Each of the proxy and power of attorney granted pursuant to the
immediately preceding sentence is given in consideration of the agreements and
covenants of the Company and Shareholder in connection with the transactions
contemplated by this Agreement and, as such, each is coupled with an interest
and shall be irrevocable unless and until this Agreement terminates pursuant to
Article V hereof. Shareholder hereto hereby revokes any and all previous proxies
or powers of attorney with respect to any Company Securities and shall not
hereafter, unless and until this Agreement terminates pursuant to Article V
hereof, purport to grant any other proxy or power of attorney with respect to
any Company Securities, deposit any Company Securities into a voting trust or
enter into any agreement (other than this Agreement), arrangement or
understanding with any Person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any Company Securities, in
each case, with respect to any of the matters set forth herein.

 

Article V
Termination

 

Section 5.01     Termination. This Agreement shall automatically terminate,
without any further action by any Person, upon: (a) the written agreement of
each party hereto to terminate this Agreement; or (b) Shareholder’s and his
Controlled Persons’ ceasing to have any beneficial ownership of any Company
Securities.

 

Section 5.02     Effect of Termination. Upon any termination of this Agreement
in accordance with the provisions of Section 5.01 hereof, this Agreement shall
become void and of no further effect; provided that: (i) the provisions of this
Section 5.02 and Article VI shall survive any termination pursuant to Section
5.01; and (ii) any breach occurring prior to such termination shall survive such
termination.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Article VI
Miscellaneous

 

Section 6.01     Successors and Assigns.

 

(a)     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, legal representatives and
permitted assigns.

 

(b)     Except as expressly provided herein, neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by any party hereto pursuant to any Transfer of Company
Securities or otherwise.

 

(c)     Except as expressly set forth in this Agreement, no provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations, or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns.

 

Section 6.02     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (postage prepaid, receipt requested); (c) on the
date sent by facsimile or e-mail (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next Business Day if
sent after normal business hours of the recipient; or (d) on the third day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the addresses set forth on the signature page hereto (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 6.02).

 

Section 6.03     Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law. In no event shall Shareholder be entitled to recover from the
Company punitive damages or consequential damages.

 

Section 6.04     Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Illinois without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Illinois or any other jurisdiction).

 

Section 6.05     Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE
NORTHERN DISTRICT OF ILLINOIS OR THE COURTS IN THE STATE OF ILLINOIS LOCATED IN
COOK COUNTY, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 6.06     WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.06.

 

Section 6.07     Specific Performance. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond or other security, and in addition to
all other remedies that may be available, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy that may then be
available.

 

Section 6.08     Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement. Until and
unless each party has received a counterpart hereof signed by the other party
hereto, this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). No provision of this Agreement is intended to confer
any rights, benefits, remedies, obligations, or liabilities hereunder upon any
Person other than the parties hereto and their respective successors and
assigns.

 

Section 6.09     Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties hereto with respect to the subject matter hereof
and thereof.

 

Section 6.10     Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

[Signature Page Follows]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

COMPANY:

 

AG&E HOLDINGS INC.

     

Address for Notices:

 

By:

/s/ Anthony Spier

9500 West 55th Street, Suite A

 

Name: Anthony Spier

McCook, Illinois 60525

 

Title: Chief Executive Officer

     

Attention:

Special Committee of the Board of Directors c/o Michael Levin

   

E-mail:

m.levin@comcast.net

           

 

 

SHAREHOLDER:

 

Anthony Tomasello

     

Address for Notices:

 

/s/ Anthony Tomasello

109 E. Wilmont Ave.

   

Somers Point NJ 08244-2735

         

Attention:

Anthony Tomasello

   

E-mail:

tony@advancedgamingassociates.com

   

 